Title: Thomas Jefferson to John Vaughan, 28 June 1817
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello
June 28. 17.
          
          Your two letters of the 2d and 18th have been recieved in due time. mine of the 7th had partly anticipated your requests of the 2d
          I thank you for the advance to mr Girard, and now inclose 70.D. to cover it in bills of the Virginia bank which I understand pass with you. the duplicates you advise for Cathalan & Debures, I had sent thro’ the Secretary of State’s office. I shall be glad to subscribe for the volume of transactions now in the press, and ask the favor of you to have my name placed on the subscription paper. but I have nothing to offer for insertion in it. in earlier life when I should from inclination have devoted myself to pursuits analogous to those of our society, my time was all engrossed by public duties, and now without either books or memory I could offer nothing which would do credit either to the society or myself. you enquire for the Indian vocabularies of Messrs Lewis and Clarke. all their papers are at present under a kind of embargo. they consist of 1. Lewis’s MS. pocket journals of the journey. 2. his Indian Vocabularies. 3. his astronomical observations, particularly for the longitudes. 4. his map, and drawings. a part of these papers were deposited with Dr Barton; some with mr Biddle, others I know not where. of the pocket journals Mr Correa got 4. out of 11. or 12. from mrs Barton & sent them to me. he informed me that mr Biddle would not think himself authorised to deliver the portion of the papers he recieved from Genl Clarke without his order; whereon I wrote to Genl Clarke, & recieved his order for the whole some time ago. but I have held it up until a Secretary at War  is appointed, that office having some rights to these papers. as soon as that appointment is made, I shall endeavor to collect the whole, to deposite the MS. journals & Vocabularies with the Philosophical society, adding a collection of some vocabularies made by myself, and to get the Secy at War to employ some person to whom I may deliver the Astronomical papers for calculation, and the geographical ones for the correct execution of a map; for in that published with his journal, altho’ the latitudes may be correct, the longitudes cannot be. I wait therefore only for this appointment to begin my endeavors for a compleat collection and distribution of these papers.   the historical committee were so kind as to send me Colo Byrd’s MS. journal of the survey of the boundary between N. Carolina & Virginia. I am in negociation with the family to obtain his private journal of the same expedition containing much matter not in the public one, equally curious, and equally worthy of being printed. as soon as I obtain a definitive answer I shall return them theirs, and the other also if I can obtain leave. Accept my friendly and respectful salutations.
          Th: Jefferson
        